COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


  NEW WORLD CAR NISSAN, INC., d/b/a              §
  WORLD CAR HYUNDAI, AND NEW                                   No. 08-20-00147-CV
  WORLD CAR IMPORTS, SAN                         §
  ANTONIO, INC., d/b/a WORLD CAR                                  Appeal from the
  HYUNDAI,                                       §
                   Appellants,                                   53rd District Court
                                                 §
  v.                                                          of Travis County, Texas
                                                 §
  HYUNDAI MOTOR AMERICA AND                                  (TC# D-1-GN-20-002662)
  TEXAS DEPARTMENT OF MOTOR                      §
  VEHICLES,
                                                 §
                        Appellees.
                                                 §

                                          ORDER

       The reformed briefs have been filed per this Court’s order of October 6, 2022. Therefore,

the Court REINSTATES the appeal.

       IT IS SO ORDERED this 14th day of November, 2022.

                                                     PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.